Name: Commission Regulation (EC) No 1447/97 of 24 July 1997 fixing for the 1997/98 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  plant product;  distributive trades;  prices
 Date Published: nan

 25. 7 . 97 IEN Official Journal of the European Communities No L 198/3 COMMISSION REGULATION (EC) No 1447/97 of 24 July 1997 fixing for the 1997/98 marketing year the buying-in price to be paid by storage agencies for unprocessed dried grapes Committee for Products Processed from Fruit and Veget ­ ables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products ('), and in particular Article 9 (8) thereof, Whereas the criteria for fixing the prices at which storage agencies buy dried grapes are laid down in Article 9 (2) (b) of Regulation (EC) No 2201 /96; whereas the buying-in price for unprocessed dried grapes should be set for the 1997/98 marketing year at the same level as for the 1994/95 marketing year reduced by ECU 1,261 / 100 kg to take account of the corresponding reduction in the minimum import price; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION: Article 1 For the 1997/98 marketing year, the buying-in price referred to in Article 9 (2) of Regulation (EC) No 2201 /96 for unprocessed dried grapes shall be ECU 46,91 per 100 kg net. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 .